DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
	The specification filed on March 16th, 2021 are accepted.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to disclose nor sufficiently suggest a combination of features as claimed and arranged by applicant when read in light of the specification.
Gassend (US Pub No: 2019/0098233 A1) discloses:
An actuator comprising a mount configured to support a rotatable sensor and configured to orient a sensor axis of the sensor at a non-zero inclination angle relative to a rotation axis of the mount.  Paragraph [0072] discloses that in order to rotate the platform actuators are needed.  Figure 2A shows a sensor that can be rotated at a different angle in regards to the mount. 
a rotator configured to rotate the mount about the rotation axis to precess the sensor axis about the rotation axis to cause the sensor to operate corresponding to a composite resolution greater than a native resolution of the sensor.  Paragraph [0071] describes that a rotating platform can move independently from the sensor.  Therefore, the mount rotation axis can precess the sensor axis.  Paragraph [0073] describes that when the platform is rotating to provide a 360 
	However, the inclination angle being greater than or equal to half a beam divergence angle between adjacent ones of a plurality of beams emitted by the sensor is not taught by Gassend or any of the references shown in the “notice of references cited” document.
Claims 1-20 are allowed
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY KHANDPUR whose telephone number is (571)272-5090.  The examiner can normally be reached on Monday - Friday 8:30 - 6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAY KHANDPUR/Examiner, Art Unit 3665                                                                                                                                                                                                        
/HUNTER B LONSBERRY/Supervisory Patent Examiner, Art Unit 3665